Exhibit 10.7

 

EXECUTION VERSION

 

FIRST AMENDMENT TO FACILITY LEASE (T2)

 

THIS FIRST AMENDMENT TO FACILITY LEASE (T2) (“First Amendment”) is made and
entered effective as of April 1, 2014, by and between Joliet Trust II, a
Delaware statutory trust (the “Owner Lessor”), and Midwest Generation, LLC, a
Delaware limited liability company (the “Facility Lessee”).

 

RECITALS

 

WHEREAS, the Owner Lessor and the Facility Lessee entered into a Facility Lease
(T2) dated as of August 17, 2000 (the “Facility Lease”), with respect to the
Facility and Undivided Interest (as such terms are defined in the Facility
Lease).

 

WHEREAS, the Owner Lessor, the Facility Lessee, and certain other parties agreed
to a Consent to Modification and Assumption of PoJo Leases and Documents (the
“Consent”), contemporaneously with this First Amendment.

 

WHEREAS, as more fully described and set forth in the Consent, in connection
with the effective date of the Facility Lessee’s chapter 11 plan of
reorganization, the Facility Lessee is assuming the Facility Lease and related
documents, subject to certain modifications and amendments, including those set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which the parties hereby
acknowledge, the Owner Lessor and the Facility Lessee, intending to be legally
bound, agree as follows:

 

Section 1.                                          AMENDMENTS

 

1.1.                            New Definitions.  Section 1 of the Facility
Lease is amended and restated in its entirety as follows:

 

“Section 1.1.                          Participation Agreement.  Capitalized
terms used in this Facility Lease, including, the recitals, and not otherwise
defined herein shall have the respective meanings set forth in Appendix A to the
Amended and Restated Participation Agreement (T2), dated as of April 1, 2014,
(the “Participation Agreement”), among the Facility Lessee, the Owner Lessor,
the Owner Trustee, the Owner Participant, NRG Energy, Inc. (“NRG”), The Bank of
New York Mellon, as Pass Through Trustee and The Bank of New York Mellon, as
Lease Indenture Trustee unless the context hereof shall otherwise require.  The
general provisions of Appendix A to the Participation Agreement shall apply to
the terms used in this Facility Lease and not specifically defined herein.”

 

“Section 1.2.                          Substitution of NRG for EME.  For all
purposes of   this Facility Lease: (a) “NRG” means NRG Energy, Inc.; (b) “NRG
Guarantee” means the Guarantee, dated as of April 1, 2014, issued by NRG in
favor of the Owner Lessor; and (c) “NRG

 

--------------------------------------------------------------------------------


 

OP Guarantee” means the Guarantee, dated as of April 1, 2014, issued by NRG in
favor of the Owner Participant, Equity Investor, and their respective
affiliates, subsidiaries, successors and assigns.”

 

1.2.                            Replacement of EME.

 

a.                                      The Facility Lease is amended by
replacing any and all references to “EME” with “NRG.”

 

b.                                      The Facility Lease is amended by
replacing any and all references to “EME Guarantee” with “NRG Guarantee.”

 

c.                                       The Facility Lease is amended by
replacing any and all references to “EME OP Guarantee” with “NRG OP Guarantee.”

 

d.                                      All references to “Guarantor” in the
Facility Lease shall mean NRG.

 

1.3.                            No Limitation on Recourse.

 

a.                                      Section 17.2 of the Facility Lease shall
be deleted in its entirety.

 

b.                                      Any and all references to Section 17.2
of the Facility Lease shall be deleted in their entirety.

 

1.4.                            Notice.  The addresses for Notices set forth in
Section 22.2 of the Facility Lease shall be deleted and replaced with the
following:

 

If to the Owner Lessor:

 

Joliet Trust II

c/o Wilmington Trust Company, as Owner Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-0001

Attn: Corporate Trust Administration, Robert Hines

Fax: (302) 636-4140

 

with a copy to:

 

Richards, Layton & Finger, P.A.

One Rodney Square

920 North King Street

Wilmington, DE 19801

Attn: Michael F. Collins

Fax: (302) 498-7502

 

2

--------------------------------------------------------------------------------


 

with a copy to the Owner Participant:

 

Joliet Generation II, LLC

Citigroup Global Markets Inc.

390 Greenwich Street, 1st Floor

Attn: Cathy Krust & Brian Whalen

New York, New York 10013

Fax: (866) 663-9212

Fax: (646) 862-8059

 

-and-

 

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, New York 10005

Attn.: William Bice & Tyson Lomazow

Fax: (212) 530-5219

 

and to the Lease Indenture Trustee:

 

The Bank of New York Mellon — Public Finance

385 Rifle Camp Road

Woodland Park, New Jersey 07424

Attn.:  Rosemary Melendez, Vice President

Fax: (973) 357-7840

 

with a copy to:

 

O’Melveny & Myers, LLP

7 Times Square

New York, New York 10036-6524

Attn.:  George Davis

Fax:  (212) 326-2061

 

-and-

 

Emmet, Marvin & Martin, LLP

120 Broadway 32nd Floor

New York, New York 10271

Attn:  Edward P. Zujkowski & Thomas A. Pitta

Fax:  (212) 238-3100

 

3

--------------------------------------------------------------------------------


 

If to the Facility Lessee:

 

NRG Energy, Inc.

211 Carnegie Center

Princeton, NJ 08540-6213

Attn.:  General Counsel — East Region

Fax:  (609) 524-5160

 

1.5.                            Reimbursement Agreement.  The Owner Lessor and
the Facility Lessee have agreed to delete the term “Reimbursement Agreement”
from the Facility Lease and, accordingly, each of Section 19.1(a) and
Section 22.4(c)(ii) of the Facility Lease is hereby amended and restated in its
entirety as follows:

 

“(a) the NRG Guarantee and the NRG OP Guarantee remain in full force and
effect;”

 

“(ii) to any entity; provided that the Facility Lessee shall remain secondarily
liable under the Facility Lease and all other Operative Documents, subject to
Section 17.2 of this Facility Lease and Section 18.19 of the Participation
Agreement such that the Facility Lessee would be directly obligated to pay or
perform any obligation not paid or performed by the assignee when due, and the
NRG Guarantee and the NRG OP Guarantee shall remain in full force and effect.”

 

1.6.                            Required Modifications & Permitted Temporary
Shutdown.  The following are added to the Facility Lease as Section 7.4 and
Section 7.5:

 

“Section 7.4.  Required Modifications. Notwithstanding anything to the contrary
herein, and without causing any breach or default under the Operative Documents,
Facility Lessee shall complete modifications to the Facility such that the
Facility is capable of economic dispatch at full capacity or otherwise capable
of participating as a capacity resource in the PJM Interconnection, L.L.C.’s (or
its successor’s) market or other markets, in compliance in all material respects
with all Environmental Laws (“Post-Modification Capability”). Such modifications
may include, but are not limited to, gas additions, oil additions or
installation of emissions controls; provided that nothing herein shall be
construed to require the Facility to be operated at baseload or in any
particular dispatch profile. Any shutdowns of the Facility related to making
such modifications shall not cause a breach or default under the Operative
Documents; provided that no shutdown shall relieve Facility Lessee of its
obligations to make payment of Basic Lease Rent in accordance with Section 3.2
or Supplemental Rent in accordance with Section 3.3.”

 

4

--------------------------------------------------------------------------------


 

“Section 7.5.  Permitted Temporary Shutdown. Facility Lessee may temporarily
shut down the Facility; provided that for voluntary shutdowns of one year or
longer that are unrelated to making the modifications described in Section 7.4
of this Facility Lease, (i) prior to implementing such shutdown, NRG shall have
complied with each of its obligations under Section 7.3(a)-(b) of the
Participation Agreement; and (ii) the Facility Lessee shall deliver the Facility
with Post-Modification Capability upon any return thereof to the Owner Lessor.”

 

1.7.                            Insurance Provision.  Section 11.3 of the
Facility Lease is amended and restated in its entirety as follows:

 

“Section 11.3.                   Provisions With Respect to Insurance. Subject
to Section 11.6, the Facility Lessee will place the insurance maintained
pursuant to this Section 11 with companies having an A.M. Best rating of at
least “A-” or, if not so rated, with comparable financial strength. All
insurance policies required to be maintained pursuant to Sections 11.1 and 11.2
shall name each of the Owner Participant, the Equity Investor, the Owner Lessor,
the Owner Trustee, the Lease Indenture Trustee, the Pass Through Trustees and
holders of the Lessor Notes, as additional insureds, as their respective
interests may appear (the “Additional Insureds”). All insurance policies
required to be maintained pursuant to the terms hereof shall also provide for at
least 30 days’ prior written notice (10 days if as a result of non-payment) by
the insurance carrier to each Additional Insured in the event of cancellation,
non-renewal, termination or expiration. The Facility Lessee will place the
insurance required by the terms of this Section 11 with insurance companies
which agree to waive all claims for premiums from, an all subrogation rights
against, the Additional Insureds. All the insurance maintained pursuant to this
Section 11 shall be primary without right of contribution of any other insurance
carried by or on behalf of each of the Additional Insureds with respect to its
interests in the Facility and the Facility Site.

 

Subject to Section 11.6, to the extent available on commercially reasonable
terms, the Facility Lessee will use its best efforts to provide that the
respective interests of the Additional Insureds shall not be invalidated by any
act or neglect of the Facility Lessee, or any breach or violation by the
Facility Lessee of any warranties, declarations or conditions contained in such
policies or by the use of the Facility for purposes more hazardous than
permitted by such policies. Additionally, to the extent available on
commercially reasonable terms, the Facility Lessee will use its best efforts to
provide that such policies shall be endorsed to provide that, inasmuch as the
policies are written to cover more than one

 

5

--------------------------------------------------------------------------------


 

insured, all terms, conditions, insuring agreements and endorsements, with the
exception of limits of liability, shall operate in the manner as if there were a
separate policy covering each insured. The Facility Lessee shall, at its own
expense, make or cause to be made all proofs of loss and take all other steps
necessary to collect the proceeds of such insurance.

 

Section 2.                                          MISCELLANEOUS

 

2.1.                            References. On and after the date hereof, each
reference in the Facility Lease to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import referring to the Facility Lease, and each
reference in the other Operative Documents to the “Facility Lease,”
“thereunder,” “thereof,” or words of like import referring to the Facility Lease
shall mean and be a reference to the Facility Lease as amended by this First
Amendment.

 

2.2.                            Effectiveness. This First Amendment shall become
effective and binding on the parties upon execution hereof.  All other
provisions of the Facility Lease remain in full force and effect.

 

2.3.                            Counterparts. This First Amendment may be
executed in any number of counterparts and by the different parties in separate
counterparts, each of which, when executed and delivered, shall be deemed an
original, but all such counterparts together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
First Amendment by facsimile or other electronic means shall be as effective as
delivery of a manually executed counterpart of this First Amendment.

 

2.4.                            Amendments. No amendment, modification, waiver,
or other change to this First Amendment shall be enforceable, unless reduced to
writing and executed by both parties (or with respect to a waiver by the waiving
party).

 

2.5.                            Severability. The invalidity or unenforceability
of any provision of this First Amendment shall not affect the validity or
enforceability of any other provision of this First Amendment, which shall
remain in full force and effect. Any unenforceable provision shall be deemed
modified to the limited extent required to permit its enforcement in a manner
most closely representing the intention of the parties as expressed herein.

 

2.6.                            Continuing Effect. Except as specifically
amended by this First Amendment, all of the terms and provisions of the Facility
Lease are, and shall remain, in full force and effect and are hereby ratified
and confirmed.

 

2.7.                            Binding Effect. The terms of this First
Amendment shall be binding upon, and inure to the benefit of, the parties and
their respective successors and permitted assigns.

 

2.8.                            Preparation of Amendment. This First Amendment
was prepared jointly by the parties, each party having had access to advice of
its own counsel, and not by either party to the exclusion of the other party,
and shall not be construed against one party or the other as a result of the
manner in which this First Amendment was prepared, negotiated, or executed.

 

6

--------------------------------------------------------------------------------


 

2.9.                            Governing Law.  This First Amendment, and all
claims hereunder, shall be governed by and construed in accordance with
Section 22.6 of the Facility Lease.

 

2.10.                     Limitation of Liability.  It is expressly understood
and agreed by the parties hereto that this First Amendment is executed by the
Owner Trustee, not individually or personally, but solely as trustee under the
Trust Agreement in the exercise of the power and authority conferred and vested
in it as such trustee, that each and all of the representations, undertakings
and agreements herein made on the part of the Owner Trustee or the Owner Lessor
are intended not as personal representations, undertakings and agreements by the
Owner Trustee, or for the purpose or with the intention of binding the Owner
Trustee, personally, but are made and intended for the purpose of binding only
the Trust Estate, that nothing herein contained shall be construed as creating
any liability of the Owner Trustee, or any incorporator or any past, present or
future subscriber to the capital stock of, or stockholder, officer or director
of the Owner Trustee, to perform any covenant either express or implied
contained herein or in the other Operative Documents to which the Owner Trustee
or the Owner Lessor is a party, and that so far as the Owner Trustee is
concerned, any person shall look solely to the Trust Estate for the performance
of any obligation hereunder or thereunder or under any of the instruments
referred to herein or therein; PROVIDED, that nothing contained in this
Section shall be construed to limit in scope or substance any general corporate
liability of the Owner Trustee as expressly provided in the Trust Agreement or
in the Participation Agreement, as such agreement may be amended or amended and
restated.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have caused this First Amendment to
Facility Lease to be executed as of the day and year first above written.

 

 

 

JOLIET TRUST II

 

 

 

By: Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee

 

 

 

 

 

By:

/s/ Anita Roselli Woolery

 

 

 

 

Name:

Anita Roselli Woolery

 

 

 

 

Title:

Vice President

 

 

 

 

 

MIDWEST GENERATION, LLC

 

 

 

 

 

By:

/s/ William Lee Davis

 

 

 

 

Name:

William Lee Davis

 

 

 

 

Title:

President

 

FIRST AMENDMENT TO FACILITY LEASE (T2)

 

--------------------------------------------------------------------------------